Citation Nr: 0622957	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic renal failure 
as a result of a non-functioning left kidney.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified before the 
undersigned at a Travel Board hearing in August 2004.  A 
transcript of this hearing is associated with the claims 
folder.

The RO characterized the issue on appeal as entitlement to 
service connection for nephrectomy, unknown etiology.  
However, the veteran claims that his left kidney was never 
removed, but that it is simply non-functioning.  Therefore, 
the Board finds that the issue is best characterized as 
entitlement to service connection for chronic renal failure 
as a result of a non-functioning left kidney.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist the veteran in obtaining medical examinations 
or opinions if necessary.  38 U.S.C.A. § 5103A(d).  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or symptoms of a current disability, the record 
indicates that the disability or symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim. Id.  The evidence of a link between current disability 
and service must be competent.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

The veteran claims that he suffers from chronic renal failure 
due to chronic urethritis in service.  He claims that he 
began having urinary tract problems in February 1953 but was 
not treated for these problems until April 1953.  He also 
claims that he was unsuccessfully treated for these problems 
from April 1953 until his discharge in January 1954.  In 
April 1957, the veteran reports that he underwent exploratory 
surgery and a non-functioning left kidney was detected.  The 
veteran maintains that his chronic urethritis in service 
resulted in a non-functioning left kidney and that due to the 
stress of only one kidney he is now experiencing chronic 
renal failure.    

Service medical records show a diagnosis of urethritis, acute 
in July 1953.  The veteran was then seen with urethral 
discharge on three occasions in October 1953.  In November 
1953, he was seen in the genitourinary clinic and diagnosed 
as having posterior urethritis, subsiding, nonspecific, and 
possible chronic prostatitis, mild.  

The claims folder contains competent evidence that the 
veteran has chronic renal failure.  In July 2003 the 
veteran's private physician, Dr. T.W.O. diagnosed him with 
chronic renal failure in the setting of a solitary right 
kidney; congenital vs. atrophy, consistent with fibromuscular 
dysplasia; tolerance of ARB argues against fixed vascular 
lesions to his solitary kidney.  Such evidence is competent 
evidence of a current disability.  The record also indicates 
that the veteran's current chronic renal failure may be 
associated with active service.  In an August 2004 statement, 
Dr. T.W.O. opined that the veteran's recurrent urinary tract 
infection in service could have contributed to his current 
solitary functional kidney.    

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current chronic renal failure, on 
remand he should be afforded an appropriate VA examination to 
evaluate the extent of the disability and the etiology 
thereof.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Also, in his October 2003 notice of disagreement (NOD) the 
veteran referred to a July 29, 2003 IV Urogram performed at 
the Birmingham VA Medical Center (VAMC) which showed a 
nonenhancing shadow over the left renal fossa that 
represented a non-functioning kidney.  While the claims 
folder contains VA examination reports dated in July 2003, 
there does not appear to be a July 29, 2003 IV Urogram.  
Furthermore, there is no evidence that the RO ever attempted 
to obtain this report.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, the RO must obtain all outstanding VA treatment 
records.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the July 29, 
2003 IV Urogram performed at the 
Birmingham VAMC referenced in the 
October 2003 NOD.  If this record is 
unobtainable, the veteran must be 
notified pursuant to 38 C.F.R. 
§ 3.159(e), and the negative reply 
must be noted in writing and 
associated with the claims folder.

2.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an examination to determine 
the etiology of his current chronic 
renal failure.  The claims folder 
must be made available to the 
examiner for review. 
 
     The examiner should identify all 
relevant pathology that is present 
and describe the nature and progress 
of any pathology that has been 
identified.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
an opinion as to the following 
question:
    
?	Is it "likely," "at least as 
likely as not," or "unlikely" 
that the veteran's current 
chronic renal failure is causally 
related to his chronic urethritis 
in service?

The term "as likely as not" does not 
mean within the realm of medical 
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic renal failure 
as a result of a non-functioning left kidney.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified before the 
undersigned at a Travel Board hearing in August 2004.  A 
transcript of this hearing is associated with the claims 
folder.

The RO characterized the issue on appeal as entitlement to 
service connection for nephrectomy, unknown etiology.  
However, the veteran claims that his left kidney was never 
removed, but that it is simply non-functioning.  Therefore, 
the Board finds that the issue is best characterized as 
entitlement to service connection for chronic renal failure 
as a result of a non-functioning left kidney.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist the veteran in obtaining medical examinations 
or opinions if necessary.  38 U.S.C.A. § 5103A(d).  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or symptoms of a current disability, the record 
indicates that the disability or symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim. Id.  The evidence of a link between current disability 
and service must be competent.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

The veteran claims that he suffers from chronic renal failure 
due to chronic urethritis in service.  He claims that he 
began having urinary tract problems in February 1953 but was 
not treated for these problems until April 1953.  He also 
claims that he was unsuccessfully treated for these problems 
from April 1953 until his discharge in January 1954.  In 
April 1957, the veteran reports that he underwent exploratory 
surgery and a non-functioning left kidney was detected.  The 
veteran maintains that his chronic urethritis in service 
resulted in a non-functioning left kidney and that due to the 
stress of only one kidney he is now experiencing chronic 
renal failure.    

Service medical records show a diagnosis of urethritis, acute 
in July 1953.  The veteran was then seen with urethral 
discharge on three occasions in October 1953.  In November 
1953, he was seen in the genitourinary clinic and diagnosed 
as having posterior urethritis, subsiding, nonspecific, and 
possible chronic prostatitis, mild.  

The claims folder contains competent evidence that the 
veteran has chronic renal failure.  In July 2003 the 
veteran's private physician, Dr. T.W.O. diagnosed him with 
chronic renal failure in the setting of a solitary right 
kidney; congenital vs. atrophy, consistent with fibromuscular 
dysplasia; tolerance of ARB argues against fixed vascular 
lesions to his solitary kidney.  Such evidence is competent 
evidence of a current disability.  The record also indicates 
that the veteran's current chronic renal failure may be 
associated with active service.  In an August 2004 statement, 
Dr. T.W.O. opined that the veteran's recurrent urinary tract 
infection in service could have contributed to his current 
solitary functional kidney.    

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current chronic renal failure, on 
remand he should be afforded an appropriate VA examination to 
evaluate the extent of the disability and the etiology 
thereof.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Also, in his October 2003 notice of disagreement (NOD) the 
veteran referred to a July 29, 2003 IV Urogram performed at 
the Birmingham VA Medical Center (VAMC) which showed a 
nonenhancing shadow over the left renal fossa that 
represented a non-functioning kidney.  While the claims 
folder contains VA examination reports dated in July 2003, 
there does not appear to be a July 29, 2003 IV Urogram.  
Furthermore, there is no evidence that the RO ever attempted 
to obtain this report.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, the RO must obtain all outstanding VA treatment 
records.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the July 29, 
2003 IV Urogram performed at the 
Birmingham VAMC referenced in the 
October 2003 NOD.  If this record is 
unobtainable, the veteran must be 
notified pursuant to 38 C.F.R. 
§ 3.159(e), and the negative reply 
must be noted in writing and 
associated with the claims folder.

2.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an examination to determine 
the etiology of his current chronic 
renal failure.  The claims folder 
must be made available to the 
examiner for review. 
 
     The examiner should identify all 
relevant pathology that is present 
and describe the nature and progress 
of any pathology that has been 
identified.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
an opinion as to the following 
question:
    
?	Is it "likely," "at least as 
likely as not," or "unlikely" 
that the veteran's current 
chronic renal failure is causally 
related to his chronic urethritis 
in service?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the service 
medical records dated July, 
September, October, and November 1953 
(manilla envelope), the July 2003 and 
August 2004 reports from Dr. T.W.O. 
(green tabs) showing chronic renal 
failure with a possible relationship 
to service, and the veteran's 
contentions in October 2003 and 
August 2004 (orange tabs).

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim.  
If the benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC).  Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


